Citation Nr: 1639842	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-30 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable evaluation for fracture of the right fifth metacarpal.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was previously remanded by the Board for further development in May 2015.  Such development has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The issue of service connection for bilateral hearing loss was denied by the Board in the May 2015 decision.

The issue of entitlement to service connection for a psychiatric disability, to include anxiety, depression, bipolar disorder, polysubstance abuse and posttraumatic stress disorder and for total rating based on individual unemployability were also remanded in May 2015.  In January 2016, the RO issued a rating decision granting service connection for posttraumatic stress disorder, assigning a 100 percent disability, effective June 30, 2011.  Since this grant constituted a full grant of the benefit sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In light of the grant of a 100 percent schedular rating, the issue of entitlement to a TDIU is rendered moot.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Thus, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

For the entire rating period on appeal, the Veteran's service-connected residuals of a fracture of the right fifth metacarpal have not been manifested by ankylosis and have not interfered with the overall function of the right hand and fingers.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a compensable disability rating for the fracture of the right fifth metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 5230 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters dated in July 2011 and April 2012.  These letters also notified the Veteran concerning how VA determines disability ratings and assigns effective dates.  Dingess, 19 Vet. App. at 486.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, to the extent possible.  Additionally, the Veteran was provided with VA examination in November 2012 pursuant to the Board's May 2015 remand.

The Board notes that the Court has pointed out that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence necessary to substantiate the claim and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability,  38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

While the veteran's entire history is reviewed when making a disability determination, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The Secretary shall give the benefit of the doubt to the veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran has claimed that residuals of a fractured right fifth metacarpal are more severe than currently rated.  The Veteran's service-connected fracture of the right fifth metacarpal is currently rated under Diagnostic Code 5227.  Per Diagnostic Code 5227, limitation of motion of the fifth finger is to be non-compensably rated.  Under Diagnostic Code 5227, favorable or unfavorable ankylosis of the finger, or any limitation of motion of the finger, is to be rated as non-compensable.  38 C.F.R. § 4.71a.  A compensable rating for a finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156.  With ankylosis, it must also be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand.  See Note following Diagnostic Code 5227. 

In order for ankylosis to be rated as amputation, the condition must manifest with extremely unfavorable ankylosis.  See Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216.  In other words, in order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints with either in extension or full flexion or with rotation or angulation of a bone.  Id.  Note (3)(ii) explains that if both the metacarpophalangeal and proximal interphalangeal joints of a digit were ankylosed, it should be evaluated as unfavorable ankylosis even if each joint was individually fixed in a favorable position.  Note (3)(iii) indicates that if only the metacarpophalangeal or proximal interphalangeal joint were ankylosed, and there was a gap of more than 2 inches (5.1 cm.) between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, the condition should be evaluated as unfavorable ankylosis.  In this regard, amputation of the fifth finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156. 

Pursuant to the May 2015 Board remand, the Veteran was afforded a current VA examination in November 2015 where a diagnosis of a fractured fifth metacarpal bone mild deformity and malunited (sequela) was confirmed.  The Veteran was right hand dominant.  He reported flare-ups of the right hand as pain and cramping.  He has loss of grip and more pain when the weather is cold.  He is unable to write or grip for long periods of time and he is always dropping things with the right hand.  He reported having functional loss/impairment.  The range of motion of the metacarpophalangeal joint was 80 degrees flexion and proximal interphalangeal joint was 100 degrees flexion.  The VA examiner noted that the range of motion was normal for the Veteran as "both hands have the same degree of [range of motion] and no flare-ups were being reported during [the] time of [the] [examination]."  There was no pain noted on examination; however, there was moderate pain on callus of the fifth metacarpal about mid shaft. 

There was no evidence of ankylosis in the right hand.  In addition, there was no indication that there is functional impairment of the right fifth metacarpal fracture such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  There is no evidence of degenerative or traumatic arthritis upon imaging studies.  The disability impacted the Veteran's ability to perform any type of occupational task.  Specifically, the Veteran stated that right hand pain impaired his endurance and the right hand bothered him while working.  Furthermore, there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's diagnosis.

Based on the evidence of record, the Board finds that a compensable rating for a fracture of the right fifth metacarpal is not warranted.  As outlined above, the governing criteria provide for a compensable rating for a right fifth metacarpal only where there is amputation of the finger or equivalent impairment (e.g., extremely unfavorable ankylosis as in the note cited above).  In this case, the fifth finger is intact, and there is no indication that both the metacarpophalangeal and proximal interphalangeal joints were ankylosed.  As extremely unfavorable ankylosis is not shown, a compensable rating is not warranted. 

The Board recognizes the Veteran's lay statements of limitation of motion, pain, and weakness in his right little finger.  However, the evidence of record does not show that finger to be ankylosed at any time during the appeal period, which would allow a compensable rating.  Further, limitation of motion does not entitle the Veteran to a higher disability rating.  The Veteran is already in receipt of the maximum schedular disability rating available for limitation of motion of the right the right fifth metacarpal under Diagnostic Codes 5227 and 5230.  Instead, as previously mentioned, the Veteran's right fifth metacarpal must result in ankylosis equivalent to an amputation to warrant a compensable disability rating.  Thus, even when considering the Veteran's complaints of pain as well as weakness and limitation of motion, the requirements for a compensable disability rating for the right fifth metacarpal are not met.  Accordingly, the Board finds that the current noncompensable evaluation assigned adequately compensates the Veteran for the pain and functional impairment caused by his service-connected fracture of the right fifth metacarpal.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Furthermore, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  In this case, the Veteran is receiving a non-compensable rating for finger disability under Diagnostic Code 5227.  This is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration. Therefore, a compensable schedular rating is denied.

The Note to Diagnostic Code 5227 also states that an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand due to the service-connected right fifth metacarpal. Here, there is no evidence that the right fifth metacarpal has interfered with the overall function of the right hand, such that a separate evaluation is warranted under the Note to Diagnostic Code 5227.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  Thus, the Board finds that the evidence does not establish that the Veteran's right fifth metacarpal has interfered with the overall function of his right hand, such that a separate evaluation is warranted under the Note to Diagnostic Code 5227.  38 C.F.R. § 4.71a, Diagnostic Code 5227.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the objective findings are found to outweigh his subjective reports in this case.  The objective findings are based on specific testing done by a qualified examiner.  The Board acknowledges that the Veteran is competent to testify as to symptoms associated with his disabilities which are non-medical in nature; however, he is not competent to testify as to the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).

In view of the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating, and the claim is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's fracture of the right fifth metacarpal are contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected fracture of the right fifth metacarpal, such that he is adequately compensated for " loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R.       § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  However, in this case, the Veteran's service-connected posttraumatic stress disorder is rated 100 percent disabling.  Accordingly, there is no "gap" to fill and this is not a case which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple service-connected conditions.



ORDER

Entitlement to a compensable evaluation for fracture of the right fifth metacarpal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


